Citation Nr: 0106937	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  99-22 254A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether the veteran's minor children, A. and V., are entitled 
to an increased apportioned share of his Department of 
Veterans Affairs compensation benefits.  


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel
INTRODUCTION

The veteran had active duty from August 1978 to October 1992.  
The appellant is his former spouse and the custodian of their 
minor children.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 special apportionment 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado.


REMAND

In a simultaneously contested claim, such as a claim for 
apportionment, VA law and regulation requires the RO to 
provide all interested parties with notice of the action 
taken on the claim and the right to appeal, have a hearing, 
and have a representative.  38 U.S.C.A. § 7105A(a) (West 
1991); 38 C.F.R. § 19.100 (2000).  If a party files a notice 
of disagreement, the RO must furnish a statement of the case 
to all interested parties and their representatives, if any, 
as well as the appealing party.  38 U.S.C.A. § 7105A(b); 
38 C.F.R. § 19.101.  When a substantive appeal is filed, the 
RO must furnish the content of that appeal to the other 
contesting parties to the extent that it contains information 
that could directly affect the payment or potential payment 
of the benefit that is the subject of the contested claim.  
38 U.S.C.A. § 7105A(b); 38 C.F.R. § 19.102.   

In April 1999, the appellant submitted a claim for an 
increased apportioned share of the veteran's VA compensation 
benefits on behalf of their minor children.  The RO denied 
her claim in July 1999.  When she submitted a notice of 
disagreement, the RO properly advised the veteran and 
furnished him a statement of the case.  

The appellant submitted her substantive appeal in November 
1999.  With the appeal, she included a child support 
worksheet dated in October 1999, apparently prepared by an 
employee of the court with jurisdiction over child support 
matters.  The worksheet recommended an increase in the 
veteran's child support payments to the appellant to $520.00.  

Clearly, such information could directly affect the veteran's 
obligations and the consequent apportionment of his VA 
benefits.  However, review of the claims folder reveals no 
indication that the RO furnished the veteran the information 
contained in the substantive appeal.  38 U.S.C.A. § 7105A(b); 
38 C.F.R. § 19.102.  It is not clear whether the veteran was 
a party to this child support review or has been otherwise 
informed of its recommendation.  The appellant indicated only 
that she requested a child support review, the result of 
which was the child support worksheet.  In order to protect 
the veteran's due process rights in this matter, a remand is 
required so that the RO may provide the veteran with the 
information from the substantive appeal.  
 
Accordingly, the case is REMANDED for the following action:

The RO should forward to the veteran a 
copy of the appellant's November 1999 
substantive appeal and all associated 
documents, as provided by law.  The RO 
should allow the veteran the appropriate 
opportunity to submit a response.    

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appellant's claim.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the appellant or veteran unless 
notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


